          Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
                                           )
ZOOMINFO TECHNOLOGIES LLC,                 )
                                           )
                  Plaintiff,               )
                                           )
            v.                             )
                                           )      Case No. 21-cv-10396-DJC
                                           )
SALUTARY DATA LLC,                         )
                                           )
                  Defendant.               )
                                           )
                                           )
__________________________________________)

                               MEMORANDUM AND ORDER

CASPER, J.                                                                         April 21, 2021

I.      Introduction

        Plaintiff ZoomInfo Technologies LLC (“ZoomInfo”) has moved for a preliminary

injunction against Defendant Salutary Data LLC (“Salutary”), seeking to enjoin Salutary from

distributing ZoomInfo’s data to third parties. D. 13. Salutary has also moved for injunctive relief

seeking to enjoin ZoomInfo from terminating or otherwise breaching the parties’ License

Agreement (the “Agreement”).       D. 9.   For the reasons stated below, the Court ALLOWS

ZoomInfo’s motion for injunctive relief, D. 13, and DENIES Salutary’s motion for injunctive

relief, D. 9.

II.     Standard of Review

        The Court recognizes that preliminary injunctive relief “is an ‘extraordinary and drastic

remedy.’” Voice of the Arab World, Inc. v. MDTV Med. News Now, Inc., 645 F.3d 26, 32 (1st

Cir. 2011) (quoting Munaf v. Geren, 553 U.S. 674, 689-90 (2008)). To obtain such relief, the


                                                1
         Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 2 of 13




Court must consider: (1) the movant’s likelihood of success on the merits; (2) the likelihood of

the movant suffering irreparable harm; (3) the balance of equities; and (4) whether granting the

injunction is in the public interest. Corp. Techs., Inc. v. Harnett, 731 F.3d 6, 9 (1st Cir. 2013).

Likelihood of success on the merits is the “main bearing wall of this framework.” W Holding Co.

v. AIG Ins. Co.-Puerto Rico, 748 F.3d 377, 383 (1st Cir. 2014) (internal quotation marks omitted)

(quoting Ross-Simons of Warwick, Inc. v. Baccarat, Inc., 102 F.3d 12, 16 (1st Cir. 1996)).

Irreparable harm, on the other hand, is measured “on a sliding scale, working in conjunction with

a moving party’s likelihood of success on the merits, such that the strength of the showing

necessary on irreparable harm depends in part on the degree of likelihood of success shown.”

Gedeon v. City of Springfield, No. 16-cv-30054-MGM, 2017 WL 4212334, at *8 (D. Mass. Feb.

24, 2017) (quoting Braintree Labs., Inc. v. Citigroup Global Mkts., Inc., 622 F.3d 36, 42-43 (1st

Cir. 2010)). The plaintiff “bears the burden of establishing that these four factors weigh in [his]

favor.” Esso Standard Oil Co. (P.R.) v. Monroig-Zayas, 445 F.3d 13, 18 (1st Cir. 2006).

III.   Factual Background

       Unless otherwise noted, the following facts are drawn from the amended complaint, D. 8,

Salutary’s motion for injunctive relief, D. 9, ZoomInfo’s motion for preliminary injunction, D. 13,

the parties’ oppositions, D. 23, D. 25, and the parties’ supporting filings.

       ZoomInfo is a publicly traded company that helps businesses sell and market their products

and services directly to other businesses by providing licensed access to its business-to-business

contact database. D. 8 ¶ 1; D. 14 at 6. ZoomInfo’s customers pay fees to access the database, with

some customers paying hundreds of thousands of dollars per year for access. D. 8 ¶ 5. Salutary

is a boutique provider of U.S. business contact records, offering a curated multi-supplier-sourced

database of business contact records to its customers. D. 8 ¶ 6; D. 23 at 3-4.



                                                  2
         Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 3 of 13




       A.      The Agreement

       In December 2015, Zoom Information Inc., a predecessor-in-interest to ZoomInfo, and

Salutary entered into an Agreement permitting Salutary to sublicense ZoomInfo Data to Salutary’s

own customers (“Customer Subscribers”). D. 8 ¶ 7; D. 17-1. The Agreement defines a “Customer

Subscriber” as “an individual or organization provided access to [Salutary’s] Products including

for use as part of Customer Subscriber lead generation products and services.” D. 17-1 at 2; D. 8

¶ 9. The Agreement was amended five times, D. 8 at 7, and restricts Salutary and the Customer

Subscribers’ uses of ZoomInfo’s data, D. 17-1 at 2-3; D. 8 ¶ 8. ZoomInfo alleges that in violation

of Section 2.1 of the Agreement, Salutary entered into numerous agreements with Customer

Subscribers that permitted the Customer Subscribers to re-distribute ZoomInfo Data to third parties

and did not limit the use of same as required in the Agreement. D. 17-1 at 2-3; D. 8 ¶ 11. Section

2.1 of the Agreement “grants to Customer,” Salutary, alone, “a non-exclusive, non-

transferable . . . worldwide right for the Term to use, including but not limited to, store, copy,

distribute, display, and incorporate the ZoomInfo Data in any manner, form, media or medium in

the Customer Products and to make the ZoomInfo Data available to Customer Subscribers,

provided, however that [Salutary] and all Customer Subscribers” do not violate the restrictions

listed in Section 2.1(a)-(j). D. 17-1 at 2-3. Section 2.1(a) of the Agreement prohibits Salutary or

its Customer Subscribers from accessing or reviewing ZoomInfo Data for any purpose “other than

their individual, internal company use.” Id. at 3. Section 2.1(b) prohibits Salutary or its Customer

Subscribers from reproducing, distributing, displaying, selling, publishing, broadcasting or

circulating ZoomInfo Data to any third-party, “[e]xcept as expressly set forth” in the Agreement.

Id. Section 2.1(h) prohibits Salutary or its Customer Subscribers from modifying, licensing,

bartering or selling, “in whole or in part,” any content provided by ZoomInfo, “[e]xcept as



                                                 3
         Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 4 of 13




expressly set forth” in the Agreement. Id. Section 11.3, however, recognizes that the parties may

“market or have under development technologies, products and/or services which are competitive”

with those of each other, id. at 7, and notes that “nothing contained [in the Agreement] is intended

to impair the right of either Party to develop, make, use, procure and/or market technologies,

products or services now or in the future which may be competitive with those offered by the other

or those contemplated to be offered pursuant to this Agreement,” id.

       B.      The Audit and Termination of the Agreement by ZoomInfo

       On January 19, 2021, ZoomInfo invoked its audit rights under Section 4.3 of the

Agreement, id. at 4, and requested that Salutary provide (1) a complete list of customers and/or

third parties to whom Salutary provided ZoomInfo Data; (2) a description of all revenues Salutary

received from such customers and/or other third parties in connection with ZoomInfo Data and the

basis for the calculation of such revenues; and (3) copies of all contracts between Salutary and any

customers and/or other third parties to whom ZoomInfo Data was provided. D. 8 ¶ 12. Salutary

refused to provide the names of any of its Subscriber Customers or pricing information. Id.

Salutary instead provided redacted customer contracts, D. 14 at 10, which did not restrict the

further distribution of ZoomInfo Data, id. at 11.

       Pursuant to Section 4.2, ZoomInfo has a unilateral right to terminate the Agreement:

“ZoomInfo shall have the right, at its sole discretion, to immediately terminate or suspend the

Agreement, without a cure period, if it determines that Customer or any person using the services

through Customer’s account has violated the provisions of Section 2.1.” D. 17-1 at 4. On March

8, 2021, ZoomInfo terminated the Agreement under Section 4.2. D. 8 ¶ 13. Thereafter, ZoomInfo

requested that Salutary confirm that it would comply with the termination obligations imposed by

Section 4.4. Id. ¶ 14. Pursuant to Section 4.4, upon expiration or termination of the Agreement,



                                                    4
         Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 5 of 13




each party shall: (a) “promptly return to the other all of the Confidential Information of the other

Party in its possession or control . . .” (b) “cease all use of the ZoomInfo Marks and ZoomInfo

Data,” (c) “cease using and making the ZoomInfo Data available to third parties,” and (d) “be

liable for any unpaid and undisputed fees up to the date of termination.” D. 17-1 at 4. To date, as

alleged by ZoomInfo, Salutary has refused to do so. D. 8 ¶ 14.

IV.    Procedural History

       ZoomInfo instituted this lawsuit on March 8, 2021. D. 1. On March 17, 2021, both

ZoomInfo and Salutary moved for preliminary injunctions. D. 9; D. 13. The next day, on March

18, 2021, ZoomInfo filed a motion to expedite discovery. D. 21. On April 7, 2021, the Court

heard the parties on their respective motions and took the matters under advisement. D. 30.

V.     Discussion

       A.      Injunctive Relief

               1.             Likelihood of Success on the Merits

       Although the Court considers all factors of the preliminary injunction analysis, “[t]he sine

qua non of this four-part inquiry is likelihood of success on the merits: if the moving party cannot

demonstrate that [it] is likely to succeed in [its] quest, the remaining factors become matters of

idle curiosity.” New Comm Wireless Servs., Inc. v. SprintCom, Inc., 287 F.3d 1, 9 (1st Cir. 2002);

see Boathouse Grp., Inc. v. TigerLogic Corp., 777 F. Supp. 2d 243, 248 (D. Mass. 2011).

                       a)     Breach of Contract

       Both Salutary and ZoomInfo rely upon their respective breach of contract claims,

contending that each will likely succeed on the merits. See D. 9 at 1; D. 13 at 1. Under

Massachusetts law, to prove a breach of contract claim, the plaintiff must demonstrate that: 1)

“there was an agreement between the parties”; 2) “the agreement was supported by consideration”;



                                                 5
           Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 6 of 13




3) “the plaintiff was ready, willing, and able to perform his or her part of the contract”; 4) “the

defendant committed a breach of the contract”; and 5) “the plaintiff suffered harm as a result.”

Bulwer v. Mount Auburn Hosp., 473 Mass. 672, 690 (2016). Whether a contract is ambiguous

constitutes a question of law for the Court. LPP Mortg. Ltd. v. Sugarman, 565 F.3d 28, 31 (1st

Cir. 2009). If a contract term is deemed ambiguous, then the Court may consult extrinsic evidence

to deduce the term’s meaning. Bank v. International Bus. Machs. Corp., 145 F.3d 420, 424 (1st

Cir. 1998). Ambiguity exists only “where an agreement’s terms are inconsistent on their face or

where the phraseology can support reasonable difference[s] of opinion as to the meaning of the

words employed and the obligations undertaken.” Coll v. PB Diagnostic Sys., Inc., 50 F.3d 1115,

1122 (1st Cir. 1995) (internal quotation marks and alterations omitted). “[A]n ambiguity is not

created simply because a controversy exists between parties, each favoring an interpretation

contrary to the other.” Lumbermens Mut. Cas. Co. v. Offices Unlimited, Inc., 419 Mass. 462, 466

(1995).

          The parties do not dispute that the Agreement is a valid contract. The only dispute is

whether Salutary breached the Agreement by, among other things, permitting its Customer

Subscribers to resell ZoomInfo Data to end users, in violation of Section 2.1(b), or if ZoomInfo

was in breach for terminating the Agreement because Salutary did so. The Agreement only gives

Salutary a license to use ZoomInfo Data, Section 2.1 (providing a “non-exclusive, non-

transferable . . . worldwide right for the Term to use . . . ZoomInfo Data”), but it provides

restrictions upon such use by Salutary and its Customer Subscribers. D. 17-1 at 2.

          It is Section 2.1 of the Agreement that grants a license to ZoomInfo Data to Salutary and

the same section that places restrictions on the use of that data by Salutary and its Customer

Subscribers. Section 2.1(b) of the Agreement prohibits both Salutary and its Customer Subscribers



                                                  6
         Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 7 of 13




from reproducing, distributing, selling, publishing, broadcasting or circulating ZoomInfo Data to

any third party, “[e]xcept as expressly set forth” in the Agreement. Id. at 3. Salutary argues that

it “had the right under 2.1(b) and 2.1(h) to aggregate and resell ZoomInfo’s data to its Customer

Subscribers notwithstanding Section 2.1(a),” D. 10 at 9, and that because Section 2.1 applies to

both Customer and Customer Subscriber uses, the Customer Subscriber should have “a similar

right to aggregate and resell ZoomInfo data under a fair construction of Section 2.1, so long as it

is ‘for use as part of Customer Subscriber lead generation products and services,’ as required by

Section 1.2, id. Section 2.1(b) and 2.1(h), however, restrict both Salutary and the Customer

Subscribers’ use to ZoomInfo Data, except as otherwise “expressly set forth” in the Agreement.

D. 17-1 at 3. The “[e]xcept as expressly set forth herein” language in Section 2.1(b) and 2.1(h)

refers to the license granted to Salutary alone in Section 2.1, which states that ZoomInfo “grants

to [Salutary] a non-exclusive, non-transferable . . . worldwide right for the Term to use, including

but not limited to, store, copy, distribute, display, and incorporate the ZoomInfo Data in any

manner, form media or medium in the Customer Products and to make the ZoomInfo Data

available to Customer Subscribers” provided that Salutary and its Customer Subscribers follow

the listed restrictions provided in the subsections of Section 2.1. Id. at 2-3. The only use granted

(as opposed to restricted) under the subsections of Section 2.1 is Section 2.1(a), which limits access

and review of ZoomInfo Data except for “individual, internal use.” Id. at 3. None of this language

allows Customer Subscribers to sell or distribute ZoomInfo data to third parties.

       Salutary’s reliance upon the definitions of “Customer Subscriber” and “Customer

Products” under the definitions section of the Agreement does not compel a different conclusion

or suggest internal inconsistencies in the Agreement. As defined, a Customer Subscriber is

provided access to Customer Products (defined as “the [Salutary] product owned [and] operated



                                                  7
         Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 8 of 13




by [Salutary] which aggregates U.S. contact data and other released data sets for licensed use,”

Section 1.1), “including for use as part of Customer Subscriber lead generation products and

services,” Section 1.2. Such definitions must be read in conjunction with Section 2.1, which

governs the permissible uses of that data by Salutary and its Customer Subscribers.

       The terms of the Agreement are not facially inconsistent nor does its phraseology support

“reasonable differences of opinion as to the meaning of the words employed and the obligations

undertaken.” Coll, 50 F.3d at 1122. Salutary argues that Section 2.1, which solely refers to

Salutary when granting a license for access rights, and then refers to both Salutary and the

Customer Subscribers when limiting ZoomInfo Data uses, should “be read as applying consistently

to both Salutary and Customer Subscribers” in its entirety. D. 23 at 17.

       If, however, the Court were to follow Salutary’s reading, portions of Section 2.1(b) and (h)

would be rendered unnecessary, as Section 2.1 gives Salutary the right to uses explicitly prohibited

by Section 2.1(b) and (h), such as the right to distribute or display ZoomInfo data. Id. at 2-3.

Given the exception included in Section 2.1(b) and (h)—“except as expressly provided herein”—

the Agreement permits Salutary to distribute or display ZoomInfo Data despite the restrictions in

Section 2.1(b) and (h), as expressly provided in Section 2.1—“ZoomInfo hereby grants to

Customer”—while prohibiting others from doing so, given no other expressly stated exception in

the Agreement. Id. Were the Court to read Section 2.1 as broadly permitting both Salutary and

its Customer Subscribers to engage in the actions prohibited in Section 2.1(b) and 2.1(h), the

restrictions listed therein would be rendered superfluous. See Farmers Ins. Exch. v. RNK, Inc.,

632 F.3d 777, 785 (1st Cir. 2011) (recognizing that “[n]ot only must due weight be accorded to

the immediate context, but no part of the contract is to be disregarded” (quoting Starr v. Fordham,

420 Mass. 178, 191 (1995)); Baybank Middlesex v. 1200 Beacon Properties, Inc., 760 F. Supp.



                                                 8
         Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 9 of 13




957, 963 (D. Mass. 1991) (noting that “a contract must not, whenever possible, be construed so as

to render any of its terms meaningless”). In the absence of any ambiguity, the Court must give

plain meaning to the Agreement’s terms. Moreover, this reading is not inconsistent with the

strictures of Section 2.1(a) as that provision requires that a Customer Subscriber may only access

and review ZoomInfo Data for its own individual, internal use. Section 2.1(a). 1 As Salutary

concedes that its Customer Subscribers are “third-party redistributors” who are relicensing,

reselling and redistributing ZoomInfo Data to their end customers, D. 11 ¶¶ 5, 20, in violation of

Sections 2.1(a), 2.1(b) and 2.1(h), which prohibits Customer Subscribers from access and review

of ZoomInfo Data for other than their own individual, internal use, and bars reproducing,

distributing, displaying, selling, publishing, broadcasting or circulating ZoomInfo Data to any

third-parties, D. 17-1 at 3, or modifying, licensing, bartering or selling any content provided by

ZoomInfo, id., the Court concludes that ZoomInfo is likely to succeed on the merits of its breach

of contract claim. 2

        Given the Court’s reasoning above, the Court concludes that ZoomInfo is reasonably

likely to succeed on its claim that the Customer Subscribers’ use of ZoomInfo Data violated

Section 2.1, thereby rendering Salutary in breach of contract and permitting ZoomInfo to terminate

the Agreement under Section 4.2. Accordingly, Salutary’s motion for preliminary injunction,




1
 That Section 2.1(a) also applies to Salutary does not negate the other access rights the Agreement
gives to Salutary, not to Customer Subscribers.
2
 Salutary also relies upon extrinsic evidence relating to the parties’ negotiations and intent, as well
as the parties’ course of dealing to support its motion and oppose that of ZoomInfo. See generally
D. 23. Extrinsic evidence, however, is solely relevant in the face of an ambiguity in the contract,
Bank v. Thermo Elemental Inc., 451 Mass. 638, 649 (2008) (noting that “extrinsic evidence may
be used as an interpretive guide only after the judge or the court determines that the contract is
ambiguous on its face or as applied”), which the Court does not find here and, therefore, does not
reach this argument.
                                                  9
        Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 10 of 13




under which Salutary argues ZoomInfo is in breach of contract for terminating the Agreement, is

unlikely to succeed on the merits. D. 9. 3

               2.      Irreparable Harm

       Although “[l]ikelihood of success is the main bearing wall of the four-factor framework,”

Ross-Simons of Warwick, Inc., 102 F.3d at 16, the likelihood of “irreparable harm is a necessary

threshold showing for awarding preliminary injunctive relief,” Matos v. Clinton Sch. Dist., 367

F.3d 68, 73 (1st Cir. 2004). To obtain a preliminary injunction, ZoomInfo must show a “significant

risk of irreparable harm if the injunction is withheld,” Nieves-Márquez v. Puerto Rico, 353 F.3d

108, 120 (1st Cir. 2002), that “cannot adequately be remedied through money damages alone.”

Corp. Techs., Inc. v. Harnett, 943 F. Supp. 2d 233, 242 (D. Mass. 2013), aff’d, 731 F.3d 6 (1st Cir.

2013). ZoomInfo “need not demonstrate that the denial of injunctive relief will be fatal to its

business,” as long as it can demonstrate a “substantial injury that is not accurately measurable or

adequately compensable by money damages.” Ross-Simons of Warwick, Inc., 102 F.3d at 18. To

analyze whether ZoomInfo made this showing, the Court considers certain “guideposts,” such as

whether its showing “possess[es] some substance” and is not “tenuous or overly speculative,” and

weighs the predicted harm “in tandem” with likelihood of success. Id. at 19. Solicitation and

disclosure often lead to damage that it “would be practically impossible to calculate.” Corp.

Techs., 943 F. Supp. 2d at 243.

        ZoomInfo argues that the value of ZoomInfo Data, which is ZoomInfo’s chief product, is

dependent on its exclusivity, as companies pay a significant sum to obtain a license to access the

database. D. 14 at 21. Salutary has failed to abide by post-termination obligations and likely




3
 Considering this ruling on ZoomInfo’s reasonable likelihood of success on the breach of contract
claim, the Court need not reach its argument regarding its trade secrets claim.
                                                10
        Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 11 of 13




continues to be in violation of the Agreement. Id. at 22. ZoomInfo argues that the unauthorized

dissemination of ZoomInfo Data “will both lead to damages difficult to measure and harms not

adequately compensable with money damages.” Id. Given that the ZoomInfo Data loses value

through lost exclusivity and may be sublicensed to ZoomInfo competitors without the imposition

of Agreement restrictions, the distribution and sublicensing of ZoomInfo’s data by third parties

undermines the business itself. Accordingly, ZoomInfo’s injury “is not accurately measurable or

adequately compensable by money damages.” Ross-Simons of Warwick, Inc., 102 F.3d at 18.

Weighing the alleged harms in tandem with ZoomInfo’s likelihood of success on its breach of

contract claim, id., the Court concludes that ZoomInfo has made an adequate showing of

irreparable harm.

               3.      Balance of Harms and Public Interest

       Turning to the balancing of harms, “[a]ny potential harm caused to [ZoomInfo] by a denial

of its motion must be balanced against any reciprocal harm caused to [Salutary] by the imposition

of an injunction.” TouchPoint Sols., Inc. v. Eastman Kodak Co., 345 F. Supp. 2d 23, 32 (D. Mass.

2004). “The potential of lost profits alone does not constitute sufficient hardship for this inquiry.”

Dunkin’ Donuts Franchised Restaurants LLC v. Wometco Donas Inc., 53 F. Supp. 3d 221, 232

(D. Mass. 2014) (citing Concrete Machinery Co., Inc. v. Classic Lawn Ornaments, Inc., 843 F.2d

600, 612 (1st Cir. 1988)). Here, according to Salutary, the relief that ZoomInfo seeks would be

“catastrophic” and could potentially “put Salutary’s business at serious risk, including the risk of

putting Salutary out of business.” D. 11 ¶¶ 36-37. Salutary claims “[t]he anonymized ZoomInfo

data is essential for Salutary to meet its ongoing obligations of its Customer Subscriber contracts.”

Id. ¶ 37. As Salutary had already planned to phase out ZoomInfo Data by June 30, 2021, by which

date the most recent amendment to the Agreement would expire and Salutary would have received



                                                 11
         Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 12 of 13




the final data feed from ZoomInfo, which was due at the end of March 2021, id. ¶ 38, Salutary

argues pretermination would not leave them with enough time to replace the data it was supposed

to receive, id. ¶¶ 40-41.

        Salutary’s claim of irreparable harm, however, flows from the premise that ZoomInfo, not

Salutary, is in breach of the Agreement, an argument that the Court has concluded ZoomInfo is

likely to win. That is, the relief that ZoomInfo seeks now flows from the Agreement that the

parties freely entered into and now governs as ZoomInfo had a reasonable basis to terminate.

Given ZoomInfo’s likelihood of success on the merits and the irreparable harm that is inherent in

the ongoing, unauthorized distribution and sale of its data, the balance of the interests weighs in

favor of enforcing the post-termination rights of the parties under the Agreement as ZoomInfo

seeks to do.

        A preliminary injunction would still not be warranted unless there is also “a fit (or lack of

friction) between the injunction and the public interest.” Nieves-Márquez, 353 F.3d at 120. “The

public interest that is referred to in the test [is] the public’s interest in the issuance of the injunction

itself.” Braintree Labs., Inc. v. Citigroup Global Mkts. Inc., 622 F.3d 36, 45 n.8 (1st Cir. 2010)

(emphasis omitted); see Ross-Simons of Warwick, Inc., 102 F.3d at 15 (reviewing “the effect (if

any) of the court’s ruling on the public interest”). There is a public interest in the upholding the

terms of contracts entered into by the parties, or, at least, no friction between the injunction that

the Court will allow ZoomInfo and the public interest.

        Having considered all of the factors above, the Court allows ZoomInfo’s motion for

preliminary injunction as to its breach of contract claim. D. 13. The Court will enter a preliminary

injunction Order that requires Salutary to comply with Section 4.4 of the Agreement.




                                                    12
        Case 1:21-cv-10396-DJC Document 31 Filed 04/21/21 Page 13 of 13




VI.    Conclusion

       For the foregoing reasons, the Court ALLOWS ZoomInfo’s motion for a preliminary

injunction, D. 13, and DENIES Salutary’s motion for a preliminary injunction. D. 9.

       So Ordered.

                                                          /s/ Denise J. Casper
                                                          United States District Judge




                                              13
